COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
                                                              No. 08-14-00082-CR
                                               '
 EX PARTE: DORA AHN,                                               Appeal from
                                               '
                                                               346th District Court
                                               '
                                                            of El Paso County, Texas
                                               '
                                                               (TC# 20110D00574)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the trial court’s denial of the pretrial application for writ of

habeas corpus. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.